Citation Nr: 0408400	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-20 940	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a passive-
aggressive personality disorder.

2.  Entitlement to service connection for bilateral leg 
disorders.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for bilateral shoulder 
disorders.

6.  Entitlement to service connection for bilateral arm 
disorders.

7.  Entitlement to service connection for headaches.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955 and from October 1958 to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for a passive-aggressive personality disorder, 
bilateral leg disorders, degenerative disc disease of the 
cervical spine, degenerative disc disease of the lumbar 
spine, bilateral shoulder disorders, bilateral arm disorders, 
and headaches.  During the pendency of the appeal, the 
veteran moved and his claims file was transferred to the 
Phoenix, Arizona, RO.

The issues of entitlement to service connection for 
degenerative disc disease of the cervical and lumbar spine, 
bilateral shoulder disorders, bilateral arm disorders, and 
headaches will be addressed in the remand that follows this 
Board decision.   Those issues are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.



FINDINGS OF FACT

1.  The veteran was diagnosed in military service with a 
passive-aggressive personality disorder.

2.  The preponderance of the evidence of the record does not 
establish that the veteran currently has bilateral leg 
disorders or that such disabilities are attributable to his 
military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
passive-aggressive personality disorder is legally 
insufficient.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303(c), 4.9 (2003); Sabonis v. Brown, 
6 Vet. App. 426 (1994).

2.  Bilateral leg disorders were not incurred or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.326, 3.655 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his passive-aggressive personality 
disorder is due to his military service.  As to the claim of 
entitlement to service connection for bilaterally leg 
disorders, the veteran argues that he has had pain, tingling, 
and numbness in the legs since he fell off of a ladder while 
in military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2003).  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As to entitlement to service connection for a passive-
aggressive personality disorder, the service medical records, 
beginning in 1963, show the veteran being diagnosed with a 
passive-aggressive personality disorder.  However, 38 C.F.R. 
§ 3.303(c) provides that a personality disorder is not a 
disease or injury within the meaning of applicable 
legislation governing the award of compensation benefits.  
Therefore, regardless of the character or quality of any 
evidence that the veteran might submit, a passive-aggressive 
personality disorder cannot be recognized as a disability for 
compensation purposes.  Because the veteran's personality 
disorder is not a disability that may be recognized as such 
for VA compensation purposes, there is no legal basis upon 
which to grant service connection.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303(c).  Accordingly, entitlement 
to service connection for a passive-aggressive personality 
disorder must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
460 (1994).

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as reported above, 
regardless of the character or quality of any evidence that 
the veteran might submit, a passive-aggressive personality 
disorder cannot be recognized as disability for compensation 
purposes.  38 C.F.R. § 3.303(c).  Therefore, no additional VA 
development or notice is required to satisfy the requirements 
of the VCAA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to entitlement to service connection for bilateral leg 
disorders, the service medical records show care following a 
left leg injury on one occasion in August 1959.  The lower 
extremities were clinically evaluated as normal at a November 
1963 separation examination.

Post-service treatment records, starting in the early 1990's, 
show complaints and/or treatment for leg pain, numbness, 
weakness, tingling, and/or cold diagnosed on one occasion by 
Joseph P. Haley, D.P.M., as "possible" right leg phlebitis.  
See private treatment records from Physicians Plus; Dr. Cathy 
L. Corson-Diaz, dated in June 1998; Barry Coniglio, D.C., 
dated in 1998 and 1999; and letter from Joseph P. Haley, 
D.P.M., dated in June 1998.  However, when examined by VA in 
January 2002 for the express purpose of ascertaining whether 
the veteran had a current disability, the examiner opined 
that the veteran did not have any current leg pathology.  

While a review of the record on appeal shows complaints 
and/or treatment for adverse leg symptomatology, it does not 
show that the veteran has been diagnosed with a specific 
disease process of the legs - neither complaints of pain nor 
"possible" right leg phlebitis can be construed as a 
diagnosis of a current disability.  In fact, the 
preponderance of the evidence indicates that any adverse 
symptomatology is caused by a currently non service connected 
low back disorder - not a leg disorder.  Finally, when 
examined by VA for the express purpose of ascertaining 
whether he had a current disability, no disability was found.  
Therefore, the medical evidence of record overwhelming 
supports the conclusion that the veteran does not have a 
diagnosed disorder in either of his legs.  

As 38 C.F.R. § 3.303 has an explicit condition that the 
veteran must have a current disability, Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there), and because the veteran does not have a 
current disability the claim of entitlement to service 
connection for bilaterally leg disorders must be denied.  Id.

As to the VCAA, the record shows that VA, in the December 
1999 rating decision, the January 2000 notice letter, the 
August 2000 statement of the case in December 2001 and June 
2003 letters, and in April 2002 and July 2003 supplemental 
statements of the case, notified him that establishing 
entitlement to service connection for a disability requires, 
among other things, a current disability.  

This claim is denied because the veteran did not meet the 
statutory threshold for entitlement to service connection - a 
current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Therefore, because the claim is denied under law 
mandated by statute the Board is entitled to go forward with 
adjudication of the claim regardless of whether or not the 
record shows adequate notice and assistance as required by 
the VCAA.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Further discussion of the VCAA is not warranted.

In reaching the above conclusions, the Board has taken into 
account the veteran's written statements to the RO as well as 
the history of his disorders found in the private treatment 
records.  While the veteran is competent to describe visible 
symptoms or manifestations of a disease or disability during 
and after service, he has not been shown to be competent to 
provide medical opinion evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, the Board is not required 
to accept evidence that is simply information recorded by a 
medical examiner, unenhanced by medical opinion.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Therefore, there statements 
do not act as probative evidence as to any of the issues on 
appeal.


ORDER

Entitlement to service connection for a passive-aggressive 
personality disorder is denied.

Entitlement to service connection for bilateral leg disorders 
is denied.


REMAND

As to entitlement to service connection for bilateral 
shoulder and arm disorders as well as headaches, governing 
regulations provide that VA's duty to assist includes 
obtaining informed medical opinion evidence when needed to 
adjudicate the veteran's claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.326. 

Private treatment records show the veteran's periodic 
complaints and/or treatment for shoulder and arm pain, 
tingling, and/or weakness (see treatment records from 
Physicians Plus, dated from July 1990 to May 1997; treatment 
record from Dr. Gregory Maslow, dated in July 1998; treatment 
records from Dr. Cathy L. Corson-Diaz, dated between 1996 and 
1999; and treatment records from Barry Coniglio, D.C., dated 
in 1998.  Still, the claims file does not contain medical 
opinions as to the diagnosis of any current disorder causing 
adverse symptomatology or the relationship, if any, between 
his military service and these disorders.  

Similarly, as to the claim of entitlement to service 
connection for headaches, while in-service and post-service 
treatment records show complaints and/or treatment for 
tension and/or cervico-genic headaches the claims file does 
not contain a medical opinion as to the relationship, if any, 
between his military service and these headaches.  Therefore, 
a remand for VA examinations to obtain these medical opinions 
is required.  Id.

As to all the issues of appeal, the Board also notes that the 
VCAA requires the RO to obtain and associate with the record 
all adequately identified records.  See 38 U.S.C.A. 
§ 5103A(b).  In this regard, service medical records show, 
and the veteran reported receiving treatment at the following 
facilities while in military service: Fire Island Air Force 
Base Hospital; Elemendorf Air Force Base Hospital, Alaska; 
Kincheloe Air Force Base Hospital, Michigan; the 753rd Radar 
Squad Dispensary, Sault Ste Marie, Michigan; Walter Army 
Hospital at Fort Dix, New Jersey; and the 1611th Dispensary, 
McGuire Air Force Base, New Jersey.  While the service 
medical records are available, the veteran should clarify 
whether he was ever hospitalized overnight as an inpatient at 
any of these facilities for any claimed disorder.  

Similarly, the record on appeal shows the veteran reported he 
received post-service treatment from the following 
facilities/doctors: from Dr. Cathy L. Corson-Diaz; Dr. 
Gregory Maslow; Dr. Edward G. Wozniak; Dr. Chung Kyu; Thomas 
Oliver, D.C.; Barry Coniglio, D.C.; and Plasket Chiropractic.  
However, by either design or error, the record on appeal does 
not show authorizations for the RO to obtain his records from 
Dr. Chung Kyu and Plasket Chiropractic.  Moreover, while the 
RO requested treatment records from the five 
facilities/doctors for which the veteran provided 
authorizations, treatment records were only obtained from 
three of them (i.e., Dr. Corson-Diaz, Barry Coniglio, D.C., 
and Dr. Maslow).  Mysteriously, treatment records were also 
obtained from a fourth facility not named by the veteran - 
Physicians Plus.  Contrary to the VCAA, the record does not 
show that the RO notified the veteran that he failed to 
provide authorizations to obtain his records from two of the 
seven facilities/doctors he identified and that two of the 
facilities/doctors from whom the RO requested records had 
failed to reply.  

In addition, the veteran testified at his personal hearing 
that he received medical treatment from the following 
additional facilities/doctors: Pence Chiropractor in Casa 
Grande, Arizona since approximately March 2003; Dr. Warren 
Kuiperes at the Family Health Center in Casa Grande, Arizona 
since approximately January 2003; and a chiropractor in the 
early 1970's.  However, a request for these records does not 
appear in the claims file.

Further, the veteran reports receiving Social Security 
disability benefits, so medical records used in granting that 
award must be secured from the Social Security 
Administration. 

Therefore, on remand, the RO needs to provide the veteran 
with notice of which facilities/doctors he failed to provide 
authorizations, and provide notice of which 
facilities/doctors who failed to respond to its request for 
his treatment records.  The RO should also request that the 
appellant identify any in-service hospital where he was 
treated as an inpatient.  Lastly, the VCAA requires VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by him and 
which part, if any, VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  Because these 
claims have been pending since before the enactment of the 
VCAA, the notice could not be issued in the chronological 
sequence set forth in 38 U.S.C.A. §§ 5100, 5103(a).  Still, 
in light of a recent Court decision, the RO must address 
whether the appellant has been prejudiced by VA's failure to 
follow the chronological sequence outlined in the law.

Therefore, these issues are REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate claims of 
entitlement to service connection for 
degenerative disc disease of the cervical 
and lumbar spine, bilateral shoulder 
disorders, bilateral arm disorders, and 
for headaches.  The letter must provide 
notice of what specific evidence the 
appellant must submit, and what specific 
evidence VA will secure on his behalf.  
The veteran should be notified that he 
has one year to submit pertinent evidence 
needed to substantiate his claims.  The 
date of mailing the veteran notice of the 
VCAA begins the one year period.  

2.  The RO should contact the Social 
Security Administration and obtain all 
medical records that are pertinent to his 
award of Social Security disability 
benefits.

3.  The RO should contact the veteran and 
request that he clarify whether he ever 
received overnight inpatient treatment 
for any of the claimed disorders at any 
named service hospital.  If so, the RO 
should take appropriate action to try and 
secure same.

4.  The RO should contact the veteran and 
notify him that they did not receive 
authorizations to obtain treatment 
records from Dr. Chung Kyu and Plasket 
Chiropractic.  The RO should also notify 
him that Drs. Edward G. Wozniak and 
Thomas Oliver failed to respond to an 
earlier request for his treatment 
records.  The veteran should be asked for 
new authorizations for VA to request his 
treatment records from Dr. Chung Kyu, 
Plasket Chiropractic, Dr. Edward G. 
Wozniak, Dr. Thomas Oliver, Pence 
Chiropractor in Casa Grande, Arizona, Dr. 
Warren Kuiperes at the Family Health 
Center in Casa Grande, Arizona, and from 
an unnamed chiropractor he saw in the 
early 1970's.  Upon obtaining the 
authorizations, the RO should attempt to 
obtain all of his records.  If the 
veteran fails to provide the needed 
authorizations, if any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

5.  The RO should then ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all other VA and non-VA health care 
providers who have treated him for any 
disorder at issue since separation from 
military service.  The RO should inform 
the veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for VA orthopedic and 
neurological examinations.  The claims 
folder is to be made available to the 
examiners for review in conjunction with 
the examinations.  Based on a review of 
the claims folder and the results of the 
examinations, the examiners are to answer 
the following:

i.  Does the veteran have a current 
disorder in either shoulder?  If so, 
is it at least as likely as not that 
the disorder was caused or 
aggravated by military service?  If 
the veteran has arthritis in either 
shoulder, verified by x-ray, is it 
at least as likely as not that the 
disorder manifested itself to a 
compensable degree with one year 
after either of his periods of 
military service?

ii.  Does the veteran have a current 
disorder in either arm?  If so, is 
it at least as likely as not that 
the disorder was caused or 
aggravated by military service?

iii.  Does the veteran have chronic 
headaches?  If so, is it at least as 
likely as not that the disorder was 
caused or aggravated by military 
service?

iv.  Does the veteran have 
degenerative disc disease of either 
or both the cervical and lumbar 
spine?  If so, is it at least as 
likely as not that the disorder was 
caused or aggravated by military 
service?  Was degenerative arthritis 
of the cervical and/or lumbar spine 
compensably disabling within a year 
of separation?

7.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  If any 
of the benefits sought on appeal remain 
adverse, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decisions.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



